Exhibit 10.1

DEFERRED COMPENSATION PLAN

FOR DIRECTORS OF RED RIVER BANCSHARES, INC. AND SUBSIDIARIES

(Amended and Restated effective July 30, 2019)

WHEREAS, Red River Bancshares, Inc. previously adopted the Deferred Compensation
Plan for Directors and Senior Management Employees of Red River Bancshares, Inc.
and Subsidiaries (Amended and Restated effective January 1, 2007) (the “Combined
Plan”); and

WHEREAS, in order to facilitate the termination of participation by non-employee
directors in the Combined Plan, it is desirable to establish two separate
deferred compensation plans, one for non-employee directors, and a second plan
for senior management employees;

NOW, THEREFORE, Red River Bancshares, Inc. hereby amends and restates the
Combined Plan as the Deferred Compensation Plan for Directors of Red River
Bancshares, Inc. and Subsidiaries (Amended and Restated effective January 1,
2019).

ARTICLE 1. ESTABLISHMENT AND PURPOSE.

1.1.    Establishment. Red River Bancshares, Inc. hereby amends and restates,
effective January 1, 2019, a deferred compensation plan for directors, as set
forth herein.

1.2.    Purpose. The purpose of this deferred compensation plan is to provide a
means for the deferral by directors of Red River Bancshares, Inc. and its
subsidiaries (the “Corporation”) of annual retainer fees and fees for attendance
at meetings of the Board of Directors of the Corporation, committees of the
Board of Directors of the Corporation. This Plan is unfunded and is maintained
by the employer primarily for the purpose of providing deferred compensation to
non-employees. The Plan is to be interpreted to the fullest extent to comply
with Code Section 409A as added by the American Jobs Creation Act of 2004 and
any regulations or guidance thereunder, and including any amendments thereto.



--------------------------------------------------------------------------------

ARTICLE 2. DEFINITIONS.

2.1.    Definitions. Whenever used in the Plan, the following terms shall have
the meaning set forth below unless otherwise provided:

 

  (a)

“Account” means the recordkeeping account which is maintained in the name of the
Participant to account for any contributions and Credited Earnings which may be
credited to his Account from time to time. The Account shall consist of the
pre-2005 account and the post-2004 account. Contributions attributable to
services performed in 2004 and before, and Credited Earnings thereon, shall be
credited to the pre-2005 Account. Contributions attributable to services
performed in 2005 and thereafter, and Credited Earnings thereon, shall be
credited to the post-2004 Account.

 

  (b)

“Beneficiary” means the person or persons designated by the Participant under
the Plan to receive the Participant’s benefit under the Plan in the event of his
death. If no Beneficiary is named, the Participant’s spouse shall be the
Beneficiary. If the Participant is not survived by a spouse and no Beneficiary
is named, the Participant’s estate shall be the Beneficiary.



--------------------------------------------------------------------------------

  (c)

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

  (d)

“Committee” means the plan administration committee which is responsible for
administering the Plan, as provided in Article 7.

 

  (e)

“Corporation” means Red River Bancshares, Inc., a Louisiana corporation, and
includes its wholly-owned subsidiaries.

 

  (f)

“Credited Earnings” means the earnings or loss amounts credited to a
Participant’s Account, as provided in Article 5.

 

  (g)

“Participant” means a director who has become a Participant under the Plan as
described in Article 3.

 

  (h)

“Plan” means this Deferred Compensation Plan for Directors of Red River
Bancshares, Inc. and its Subsidiaries, as it may be amended from time to time.

ARTICLE 3. PARTICIPATION.

3.1.    Eligibility. Eligibility for participation in the Plan is limited to
directors of the Corporation. The Committee shall provide each Participant with
notice so as to permit the Participant the opportunity to make contribution
elections provided in Article 4. Such notice may be given at such time and in
such manner as the Committee may determine from time to time.



--------------------------------------------------------------------------------

ARTICLE 4. CONTRIBUTIONS.

4.1    Contributions. For each calendar year commencing with the effective date,
any Participant may elect to forego the receipt of any compensation payable to
him or her for services performed during such year, in which case the
Corporation shall establish an Account for such Participant. Any election shall
be made on a contribution election form as prescribed by the Committee, and must
be made before the calendar year for which the election is to be effected. An
election to defer the receipt of compensation shall remain in effect for
subsequent calendar years so long as the Participant is eligible to participate
in the Plan, unless before the beginning of any subsequent calendar year, the
Participant elects to have future contributions to the Plan cease. Any such
election to cease contributions shall not accelerate or otherwise effect a
distribution of Participant’s Account. In the event a Participant subsequently
elects to discontinue deferrals, a Participant may for subsequent calendar years
elect to resume contributions to the Plan.

4.2    Irrevocability of Election. An election to defer compensation may not be
revoked during the calendar year for which the election has been made.

4.3    New Participants. If an individual first becomes eligible to participate
during a calendar year, he shall be permitted to make a contribution election
for the remaining compensation payable to him for such year. To make such
election, the eligible individual must file the appropriate election form with
the Committee no later than thirty (30) days after the date on which he was
notified. Such election shall be effective with respect to services performed
after the date of the election, and such election shall remain in effect for all
compensation with respect to services after such date. The contribution election
shall become irrevocable when the appropriate form is filed with the Committee.



--------------------------------------------------------------------------------

ARTICLE 5. ACCOUNTS AND CREDITED EARNINGS.

5.1.    Participant’s Accounts. The Committee shall maintain, or cause to be
maintained, a bookkeeping Account for each Participant for the purpose of
accounting for the Participant’s beneficial interest under the Plan, which
interest is attributable to contributions and any Credited Earnings credited to
such Participant under the Plan, as adjusted to reflect charges to such Account.

Each Participant’s Account shall be adjusted to reflect all contributions
credited to his Account or Credited Earnings credited to his Account, and all
benefit payments charged to his Account. Contributions shall be credited to the
Participant’s Account as of the last day of the calendar quarter in which such
item would have become payable to the Participant in absence of a contribution
election. Separate sub-Accounts shall be maintained for a Participant’s pre-2005
contributions and post-2004 contributions as set forth in Section 2.l (a).



--------------------------------------------------------------------------------

5.2.    Credited Earnings. Each Participant shall be credited with Credited
Earnings on the balance in his Account. Credited Earnings shall be credited to
such Account as of the last day of each quarter, and shall be based on the
Account balance as of the first day of each quarter, less any distributions from
such Account during the quarter. After December 31, 2006, Credited Earnings
shall be calculated at a rate equal to the London Interbank Offered Rate
(“LIBOR”) for one year deposits as shown in the “Money Rates” column of The Wall
Street Journal on the first day of each calendar quarter that The Wall Street
Journal is published, and without regard to the actual effective date of the
rate for such LIBOR contracts. The rate will be adjusted on the first day of
each subsequent quarter to reflect the rate at that time, and interest will
accrue at the new rate until adjusted the following quarter. Interest will be
computed on the basis of a 30 day month/360 day year. Amounts in the Account
shall continue to accrue interest at such rate until the entire balance of the
Account has been distributed in accordance with Article 6 hereof. The Committee
shall make all determinations with respect to the crediting of such Credited
Earnings to Accounts, and such determinations shall be final and binding on all
interested parties. The Board of Directors of the Corporation may at any time
change the method of calculating Credited Earnings on all Accounts
prospectively, provided that the same method of calculating Credited Earnings
shall apply to all Participants.

5.3.    Account Statements. The Committee shall provide each Participant with a
statement of the status of his Account under the Plan. The Committee shall
provide such statement annually or at such other times as the Committee may
determine from time to time, and such statement shall be in the format as
prescribed by the Committee.



--------------------------------------------------------------------------------

ARTICLE 6. PAYMENT OF BENEFITS.

6.1.    Distribution Election. At the time of initial participation, and with
respect to a Participant’s post-2004 Account, prior to January 1, 2005, each
Participant shall make an election as to the timing and form of distribution of
his Account. The pre-2005 amounts and post-2004 amounts shall be credited to
different subaccounts. A Participant may have separate elections with respect to
each sub-Account. Such distribution election shall be one of the following:

(a)    Payment of the entire balance in the Participant’s Account or sub-Account
on the first banking day of the month following the month in which such
Participant’s service as a Director of the Corporation ceases;

(b)    Payment of the entire balance in the Participant’s Account or sub-Account
on the first banking day of January in the year following the year in which such
Participant’s service as a Director of the Corporation ceases; or

(c)    Payment of the balance in the Participant’s Account or sub-Account in two
to ten annual installments commencing on the first banking day of January in the
year following the year in which such Participant’s service as a Director of the
Corporation ceases, each installment to be in an amount equal to the balance in
such Account or sub-Account divided by the number of installments remaining
(including the one being calculated and paid).

In the event that the deferred compensation election notice does not contain a
distribution election, the Participant shall be deemed to have made the election
described in paragraph (b) above.



--------------------------------------------------------------------------------

With respect to a Participant’s pre-2005 sub-Account, a Participant may change
the distribution option to a different permissible option prior to the calendar
year in which he ceases to perform services as a director of the Corporation. If
the Participant changes the distribution election and ceases to serve as a
director in the same calendar year as the change, such change shall be
disregarded, and the distribution shall be made under the previous form elected.

With respect to a Participant’s post-2004 sub-Account, the Participant may not
change the time or form of distribution after his initial election (or after the
election made before January 1, 2005, as applicable).

6.2    Death Benefit. If a Participant shall die with a balance credited to his
Account, his Account shall be paid to his Beneficiary. All amounts shall be paid
in a lump sum or installments, as selected by the Participant, but on the first
banking day of January in the year following the year of the Participant’s
death.

6.2.    Loans. A Participant shall not be permitted to borrow from his Account.

6.3.    Unforeseeable Emergency. A Participant may request that the Committee
immediately distribute all or any portion of the Participant’s Account prior to
cessation of services as a director in the event of an unforeseeable emergency.
An unforeseeable emergency means a severe financial hardship resulting from an
illness or accident of the Participant or of a dependent of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The amounts distributed with respect to
an emergency may not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the



--------------------------------------------------------------------------------

distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship). Education of a
Participant or a dependent or purchase of a residence shall not be considered a
hardship for this purpose. The existence of a hardship shall be in the sole and
absolute discretion of the Committee.

ARTICLE 7. ADMINISTRATION OF THE PLAN.

7.1.    Administration. The Plan shall be administered by the Plan
Administration Committee (“Committee”). The Committee shall consist of the
chairman of the Board of Directors of the Corporation, the president and chief
executive officer of the Corporation, and one other eligible Participant that
the two of them shall agree to select. A majority of the members of the
Committee shall constitute a quorum and the acts of a majority of the members
present, or acts approved in writing by a majority of the members without a
meeting, shall be the acts of the Committee. The Committee shall have that
authority which is expressly stated in the Plan as vested in the Committee, and
authority to make rules to administer and interpret the Plan, to decide
questions arising under the Plan, and to take such other action as may be
appropriate to carry out the purposes of the Plan.

7.2.    Rules; Claims Review Procedures. The Committee shall adopt and establish
such rules and regulations with respect to the administration of the Plan as it
deems necessary and appropriate. The Committee shall also prescribe such
deferral election forms and other administrative forms as it deems necessary to
carry out the provisions of the Plan. The Committee shall establish a claims
procedure and a claims review procedure to be applicable under the Plan.



--------------------------------------------------------------------------------

7.3.    Finality of Determinations. All determinations of the Committee as to
any matter arising under the Plan, including questions of construction and
interpretation shall be final, binding and conclusive upon all interested
parties.

7.4.    Indemnification. To the extent permitted by law and the Corporation’s
by-laws, the members of the Committee, its agents, and the officers, directors
and employees of the Corporation shall not be liable for any act or failure to
act hereunder, except for gross negligence or fraud.

ARTICLE 8. FUNDING.

8.1.    Funding. It is intended that the Corporation (or applicable subsidiary)
is under a contractual obligation to make the payments from a Participant’s
Account when due. All amounts paid under the Plan shall be paid in cash or cash
equivalents from the general assets of the Corporation. Contributions and
Credited Earnings shall be reflected on the accounting records of the
Corporation, as provided for under the Plan, but such records shall not be
construed to create, or require the creation of, a trust, custodial or escrow
account with respect to any Participant. No Participant shall have any right,
title, or interest whatsoever in or to any investment reserves, accounts, or
funds that the Corporation may purchase, establish or accumulate to aid in
providing the benefit payments described in the Plan. Nothing contained in the
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust or fiduciary relationship or any kind between the
Corporation and a Participant or any other person. The Participants and
Beneficiaries shall not acquire any interest under the Plan greater than that of
an unsecured general creditor of the Corporation. Further, no assets may be
transferred to any trust or other arrangement located outside the United States.



--------------------------------------------------------------------------------

ARTICLE 9. AMENDMENT, TERMINATION OR MERGER

9.1.    Amendment. The Corporation may, at any time and from time to time,
modify or amend, in whole or in part, any provision of the Plan. The Corporation
shall notify all of the subsidiaries of such amendment.

9.2.    Merger, Consolidation, or Sale of Assets. In the event that the
Corporation should be liquidated, dissolved, or become a party to a merger or
consolidation where the entity is not the surviving corporation, the Plan with
respect to such entity shall terminate at the time of the event unless the
successor or acquiring corporation shall elect to continue to carry on the Plan.
In the event such Plan termination occurs, the provisions of Section 9.1 related
to Plan termination shall become applicable, provided that any successor or
acquiring corporation may elect to accelerate payments with respect to its
employees under the Plan.

9.3.    Termination and Liquidation of the Plan. The Corporation may, at any
time, terminate this Plan in its entirety. Notwithstanding any other provision
in this paragraph, no modification, amendment, suspension, or termination may,
without the consent of the Participant (or his Beneficiary in the case of the
death of a Participant) reduce the right of the Participant (or his Beneficiary,
as the case may be) to a distribution to which he is entitled in accordance with
the provisions of the Plan prior to the change.



--------------------------------------------------------------------------------

In the event of a termination, if consistent with section 409A of the Code, the
Corporation may elect to pay all Accounts of Participants immediately in which
case the Corporation will have no further liability under this Plan. The
Corporation may terminate the Plan and distribute all Participants’ accounts
upon occurrence of any one of the following:

 

  (a)

Within twelve (12) months of the Corporation’s dissolution taxed under
Section 331 of the Code or with the approval of a bankruptcy court pursuant to
11 U.S.C. Section 503(b)(1)(A), provided that the amounts deferred under the
Plan are included in the Participants’ gross income in the latest of:

 

  (i)

The calendar year in which the Plan termination occurs;

 

  (ii)

The calendar year in which the amount is no longer subject to a substantial risk
of forfeiture; or

 

  (iii)

The first calendar year in which the payment is administratively practicable.

 

  (b)

Within the thirty (30) days preceding or the twelve (12) months following a
Change in Control, provided all substantially similar arrangements (within the
meaning of Section 409A of the Code and related guidance issued thereunder)
sponsored by the Corporation are also terminated, so that the Participant and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within twelve (12) months of the date of termination of the arrangements.



--------------------------------------------------------------------------------

  (c)

At the discretion of the Corporation, provided that all of the following
requirements are satisfied:

 

  (i)

The termination does not occur proximate to a downturn in the financial health
of the Corporation;

 

  (ii)

All arrangements sponsored by the Corporation that would be aggregated with any
terminated arrangement under Section 1.409A-1(c) if the same Participant
participated in all of the arrangements are terminated;

 

  (iii)

No payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within twelve
(12) months of the termination of the arrangements;

 

  (iv)

All payments are made within twenty-four (24) months of the termination of the
arrangements; and

 

  (v)

The Corporation does not adopt a new arrangement that would be aggregated with
any terminated arrangement under Section 1.409A-1(c) if the same Participant
participated in both arrangements, at any time within three (3) years following
the date of termination of the arrangement.

 

  (d)

Such other events and conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.



--------------------------------------------------------------------------------

ARTICLE 10. MISCELLANEOUS.

10.1.    Non-transferability. No right or interest of any Participant in this
Plan shall be assignable or transferable, or subject to any lien, directly,
by operation of law, or otherwise, including execution, levy, garnishment,
attachment, pledge, and bankruptcy.

10.2.    No Guaranty of Continued Service. The Plan does not give any person the
right to continue to serve as a director.

10.3    Binding on Corporation, Participant, and Their Successors. This Plan
shall be binding upon and inure to the benefit of the Corporation, its
successors and assigns, and the Participant, his heirs, executors,
administrators, and legal representatives. The provisions of this Plan shall be
applicable with respect to the Corporation and each subsidiary separately.

10.4    Incompetency. If any person entitled to receive any benefits hereunder
is, in the judgment of the Committee, legally, physically or mentally incapable
of personally receiving and receipting for any distribution, the Committee may
make distribution to such other person or persons or institution or institutions
as, in the judgment of the Committee, shall then be maintaining or have custody
over such distributee.

10.5    Severability. In the event any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan, but the Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted, and the Corporation
shall have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan.



--------------------------------------------------------------------------------

10.6    Applicable Law. This Plan, all documents in connection herewith, and all
distributions hereunder shall, insofar as may lawfully be done, be governed,
construed, and regulated in accordance with the laws of the State of Louisiana,
except to the extent such laws are preempted by applicable Federal law.

10.7    Compliance with Section 409A of the Internal Revenue Code. It is
intended that this Plan comply with or be exempt from all applicable provisions
of Section 409A of the Code, and the terms and conditions of the Plan shall be
interpreted accordingly. If any provision would subject a Participant to tax
under Section 409A, then, notwithstanding anything in this Plan to the contrary,
the Corporation is authorized to unilaterally amend the Plan in such manner as
it deems appropriate to avoid, reduce or mitigate such taxation under
Section 409A. Notwithstanding any provision herein to the contrary, if
Participant is a “specified employee” (as defined in Section 409A of the Code),
then, with respect to any payment that is subject to Section 409A, but only to
the extent necessary to avoid the adverse tax consequences and penalties under
Section 409A, no payment shall be made to Participant on account of his
“separation from service” (as defined in Section 409A of the Code) until the
earliest of (i) the first day of the calendar month that is more than six months
after Participant’s “separation from service” date; (ii) the date of death of
Participant; or (iii) such date that payment may be made under Section 409A
without penalty. Any payment delayed as provided herein shall be paid in a lump
sum without interest as soon as permitted under Section 409A.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed by
its duly authorized officers on this 30th day of July 2019.

 

RED RIVER BANCSHARES, INC.

By   /s/ Andrew B. Cutrer Title    Senior Vice President

RED RIVER BANK

By   /s/ R. Blake Chatelain Title    President and Chief Executive Officer